DETAILED ACTION

This action is in response to the amendment filed on 2/5/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 and 6-21 are objected to because of the following informalities:  
In claim 1, line 18 delete “a the” and insert therein - - the - - for clarity.  
In claim 20, line 18 delete “a the” and insert therein - - the - - for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 20 requires “wherein the second section is connected to the first section only at the free end of the ribs”.  The specification (and including the original claims and FIG. 4 and paragraphs [0038], [0042], and [0043] of the instant published specification) does not describe “wherein the second section is connected to the first section only at the free end of the ribs” (Emphasis added).
New claim 21 requires “wherein each of the projections are connected to a respective one of the ribs”.  The specification (including paragraph [0043] of the instant published specification) does not describe “wherein each of the projections are connected to a respective one of the ribs” (Emphasis added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pfitzer et al. (EP 2962834 and see also the machine translation) in view of Meyer et al. (U.S. Patent Application Publication 2015/0219133) or Clark et al. (U.S. Patent Application Publication 2014/0161520) and .
Pfitzer discloses a method for producing a composite component having a first section of a first component/part (10) and a second section of a second component/part (18) connected to the first section, wherein the first section (considered only joining section 12.2 of 10) comprises a first metallic material, wherein the second section (considered only joining section of 18 comprising ribs 22 and comprising (only) the section/area opposite to joining section 12.2 of 10) comprises a plastic, wherein the first section has a first base region and projections (14) provided on the first base region, and wherein the projections provided on the first base region are anchored in the second section in order to bring about the connection between the first section and the second section, the method comprising: manufacturing the first base region of the first section using the first metallic material; forming the projections with undercuts directly on the first base region; and connecting the second section to the first section, the second section including a second base region (region of 18 underneath ribs 22) and a plurality of ribs (22) extending from the second base region toward the first section, each of the ribs having a free end opposite the second base region wherein the operation of connecting the second section to the first section comprises anchoring a plurality of the projections in the respective free end of the plurality of the ribs and wherein the second section (i.e. the joining section of 18 comprising ribs 22 and comprising only the section/area opposite to joining section 12.2 of 10) is connected to the first section (joining section 12.2 of 10) only at the free end of the ribs (Figures 1-4 and Pages 7 and 8 of the translation).
As to the limitations in claim 20 of “forming the projections with undercuts directly on the first base region by way of an additive manufacturing method using a second metallic material”, Pfitzer suggests forming the projections “by means of lasers” without teaching away from other methods such as additive manufacturing.  It is known in the art to create the projections with undercuts directly on the 
As to the limitations in claim 20 of “such that an uppermost lateral surface of each of the projections extends laterally further outward than a respective lower region of each of the projections, the uppermost lateral surface being further away from the first base region than the lower region”, Pfitzer teaches an uppermost lateral surface (i.e. considered the uppermost side surface wherein the uppermost side surface is the surface from the widest part of the projection upward) of each of the projections has a Ʌ shape and extends laterally (i.e. extending from side to side) further outward than a respective lower region (i.e. the narrowing region below the uppermost lateral surface) of each of the projections, the uppermost lateral surface being further away from the base region than the lower region (See Figure 1).   In the event it is somehow considered Pfitzer does not necessarily teach the limitation the following optional rejection is made.  Pfitzer does not teach away from any particular structure for the projections with undercuts.  It is known in the same art projections with undercuts have a structure comprising an uppermost lateral surface of each of the projections extends laterally further outward than a respective lower region of each of the projections, the uppermost lateral surface 
Regarding claim 21, Pfitzer is considered to teach each of the projections of the first section are connected to a respective one of the ribs (22) as there is no teaching or suggestion the projections of the first section are connected to anything other than respective one of the ribs or that any of the projections of the first section are unconnected.  In the event it is somehow considered Pfitzer does not necessarily teach the limitation the following optional rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention each of the projections of the first section as taught Pfitzer as modified by Meyer or Clark and optionally further Schatzle or Pacchione are connected to a respective one of the ribs as is the suggestion by Pfitzer as is the purpose of the projections wherein there is no teaching or suggestion the projections of the first section are connected to anything other than respective one of the ribs or that any of the projections of the first section are unconnected.

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest a method for producing a composite component having a first section and a second section connected to the first section, wherein the first section comprises a first metallic material, wherein the second section comprises a plastic, wherein the first section has a first base region and projections provided on the first base region, and wherein the projections provided on the first base region are anchored in the second section in order to bring about the connection between the first section and the second section as claimed including wherein each of the channels extends from a first end of the second base region to a second end of the second base region, opposite the first end, the channels being parallel to each other (support for this limitation in amended claim 1 considered at least found from the cross section of the second section (40) and first section (20) as shown in Figure 2 wherein the second section (40) and first section (20) are also used in the embodiment of Figures 3 and 4).

Response to Arguments
Applicant's arguments filed 2/5/21 directed to claims 20 and 21 have been fully considered but they are not persuasive.
In view of applicants amendments submitted on 2/5/21 the previous rejections set forth in the Office Action mailed on 12/7/20 are withdrawn.  The claims as amended and new claims are fully addressed above.
Applicants argue, “For example, Pfitzer, which is taught as teaching the rib features, has connections between its alleged first section and second section other than at the ribs. See, e.g., Pfitzer at FIG. 3, shown above (e.g., at section 12. 1).”.
This argument is not persuasive as the claims are not commensurate in scope with this argument as none of the claims preclude connections between the first and second components/parts .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN L GOFF II/Primary Examiner, Art Unit 1746